U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26290 BNCCORP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 45-0402816 (I.R.S. Employer Identification No.) 322 East Main Bismarck, North Dakota 58501 (Address of principal executive office) (701) 250-3040 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer[]Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares of the registrant’s outstanding common stock on August 6, 2007 was 3,495,885. BNCCORP, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q June 30, 2007 TABLE OF CONTENTS PART I.– FINANCIAL INFORMATION ITEM 1 Financial Statements Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 4 Consolidated Statements of Stockholders’ Equity for the Six Months Ended June 30, 2006 and 2007 6 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June30, 2007 and 2006 7 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 8 Notes to Consolidated Financial Statements 9 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Comparison of Operating Results for the Three Months Ended June 30, 2007 and 2006 15 Comparison of Operating Results for the Six Months Ended June 30, 2007 and 2006 16 Comparison of Financial Condition at June 30, 2007 and December 31, 2006 21 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 28 ITEM 4 Controls and Procedures 29 PART II.– OTHER INFORMATION ITEM 2 Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities 31 ITEM 4 Submission of Matters to a Vote of Security Holders 31 ITEM 6 Exhibits 31 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements BNCCORP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) June 30, December 31, ASSETS 2007 2006 (unaudited) CASH AND CASH EQUIVALENTS $ 11,231 $ 18,216 FEDERAL FUNDS SOLD 22,500 24,000 INVESTMENT SECURITIES AVAILABLE FOR SALE 107,306 182,974 FEDERAL RESERVE BANK AND FEDERAL HOME LOAN BANK STOCK 2,235 5,003 LOANS HELD FOR SALE 241 1,669 PARTICIPATING INTERESTS IN MORTGAGE LOANS 18,183 56,125 LOANS AND LEASES HELD FOR INVESTMENT 423,975 333,934 ALLOWANCE FOR CREDIT LOSSES (4,308) (3,370) Net loans and leases 437,850 386,689 PREMISES AND EQUIPMENT, net 23,122 23,572 INTEREST RECEIVABLE 3,226 3,309 OTHER ASSETS 15,575 13,643 GOODWILL 409 409 OTHER INTANGIBLE ASSETS, net 56 112 ASSETS OF DISCONTINUED OPERATIONS 386 32,680 $ 624,137 $ 692,276 LIABILITIES AND STOCKHOLDERS’ EQUITY DEPOSITS: Non-interest-bearing $ 68,830 $ 84,184 Interest-bearing – Savings, interest checking and money market 247,904 253,408 Time deposits $100,000 and over 44,417 44,955 Other time deposits 142,237 146,705 Total deposits 503,388 529,252 SHORT-TERM BORROWINGS 6,928 9,709 FEDERAL HOME LOAN BANK ADVANCES - 62,200 LONG-TERM BORROWINGS - 1,167 GUARANTEED PREFERRED BENEFICIAL INTERESTS IN COMPANY’S SUBORDINATED DEBENTURES 22,720 22,711 OTHER LIABILITIES 30,227 4,959 LIABILITIES OF DISCONTINUED OPERATIONS 790 6,676 Total Liabilities 564,053 636,674 STOCKHOLDERS’ EQUITY: Common stock, $.01 par value – 10,000,000 shares authorized; 3,587,567 and 3,600,467 shares issued and outstanding 36 36 Capital surplus – common stock 26,046 25,950 Retained earnings 35,509 32,125 Treasury stock (49,186shares) (598) (598) Accumulated other comprehensive (loss), net (909) (1,911) Total stockholders’ equity 60,084 55,602 $ 624,137 $ 692,276 See accompanying notes to consolidated financial statements. 3 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Income (In thousands, except per share data, unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 9,070 $ 7,623 $ 17,406 $ 14,983 Interest and dividends on investments - Taxable 1,749 2,521 4,000 4,947 Tax-exempt 231 459 462 978 Dividends 83 67 141 123 Total interest income 11,133 10,670 22,009 21,031 INTEREST EXPENSE: Deposits 4,403 3,909 8,860 7,724 Short-term borrowings 109 198 219 391 Federal Home Loan Bank advances 691 1,050 1,627 2,089 Long-term borrowings 1 58 9 125 Subordinated debentures 569 555 1,135 1,106 Total interest expense 5,773 5,770 11,850 11,435 Net interest income 5,360 4,900 10,159 9,596 PROVISION FOR CREDIT LOSSES 700 - 950 210 NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES 4,660 4,900 9,209 9,386 NON-INTEREST INCOME (LOSS): Gains on sales of loans 688 419 1,051 855 Bank charges and service fees 558 423 1,099 893 Wealth management income 346 275 802 608 Net gains (losses) on sales of securities (2,026) 238 (2,026) (361) Other 150 131 487 271 Total non-interest income (loss) (284) 1,486 1,413 2,266 NON-INTEREST EXPENSE: Salaries and employee benefits 3,674 2,945 7,114 5,994 Prepayment penalties on early extinguishment of FHLB advances 1,535 - 1,535 - Occupancy 553 648 1,113 1,198 Depreciation and amortization 401 360 834 714 Professional services 291 305 477 645 Office supplies, telephone and postage 254 271 539 509 Data processing fees 250 241 544 464 Marketing and promotion 159 197 349 415 FDIC and other assessments 59 46 116 95 Amortization of intangible assets 28 28 56 56 Other 535 569 1,048 1,066 Total non-interest expense 7,739 5,610 13,725 11,156 Income (loss) from continuing operations before income taxes (3,363) 776 (3,103) 496 Income tax provision (benefit) (1,386) 131 (1,387) (160) Income (loss) from continuing operations (1,977) 645 (1,716) 656 4 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Income, continued (In thousands, except per share data, unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Discontinued Operations: Income from discontinued insurance segment, (including a gain on sale of $6,083 in 2007) $ 6,084 $ 779 $ 8,154 $ 2,504 Income tax provision 2,280 329 3,054 1,048 Income from discontinued operations 3,804 450 5,100 1,456 NET INCOME $ 1,827 $ 1,095 $ 3,384 $ 2,112 BASIC EARNINGS PER COMMON SHARE: Income (loss) from continuing operations $ (0.56) $ 0.18 $ (0.49) $ 0.19 Income from discontinued insurance segment, net of income taxes 1.08 0.13 1.45 0.42 Basic earnings per common share $ 0.52 $ 0.31 $ 0.96 $ 0.61 DILUTED EARNINGS PER COMMON SHARE: Income (loss) from continuing operations $ (0.56) $ 0.18 $ (0.49) $ 0.19 Income from discontinued insurance segment, net of income taxes 1.08 0.13 1.45 0.41 Diluted earnings per common share $ 0.52 $ 0.31 $ 0.96 $ 0.60 See accompanying notes to consolidated financial statements. 5 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity For the Six Months Ended June 30, (In thousands, except share data, unaudited) Capital Accumulated Surplus Other Common Stock Common Retained Treasury Comprehensive Shares Amount Stock Earnings Stock Income Total BALANCE, December 31, 2005 3,497,445 $ 35 $ 25,108 $ 28,504 $ (559 ) $ (1,476 ) $ 51,612 Net income - - - 2,112 - - 2,112 Other comprehensive loss - (2,361 ) (2,361 ) Impact of share-based compensation 632 - - - (5 ) - (5 ) Issuance of common shares 38,485 - 593 - - - 593 BALANCE, June 30, 2006 3,536,562 $ 35 $ 25,701 $ 30,616 $ (564 ) $ (3,837 ) $ 51,951 BALANCE, December 31, 2006 3,600,467 $ 36 $ 25,950 $ 32,125 $ (598 ) $ (1,911 ) $ 55,602 Net income - - - 3,384 - - 3,384 Other comprehensive income - 1,002 1,002 Impact of share-based compensation (12,900 ) - 96 - - - 96 Issuance of common shares - BALANCE, June 30, 2007 3,587,567 $ 36 $ 26,046 $ 35,509 $ (598 ) $ (909 ) $ 60,084 See accompanying notes to consolidated financial statements. 6 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (In thousands, unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 NET INCOME $ 1,827 $ 1,095 $ 3,384 $ 2,112 Unrealized (loss) on cash flow hedge, net $ (104) $ (98) $ (64) $ (431) Unrealized (loss) on securities available for sale (1,269) (1,318) (376) (3,738) Reclassification adjustment for loss (gain) included in net income 2,026 (238) 2,026 361 Other comprehensive income (loss), before tax 653 (1,654) 1,586 (3,808) Income tax(expense) benefit related to items of other comprehensive income (238) 629 (584) 1,447 Other comprehensive income (loss) 415 415 (1,025) (1,025) 1,002 1,002 (2,361) (2,361) TOTAL COMPREHENSIVE INCOME (LOSS) $ 2,242 $ 70 $ 4,386 $ (249) See accompanying notes to consolidated financial statements. 7 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30 (In thousands, unaudited) 2007 2006 OPERATING ACTIVITIES: Net income $ 3,384 $ 2,112 Adjustments to reconcile net income to net cash provided by operating activities Provision for credit losses 950 210 Depreciation and amortization 834 726 Amortization of intangible assets and deferred charges 64 80 Amortization of share-based compensation 96 110 Net amortization of premiums and discounts 371 641 Proceeds from loans recovered 14 21 Change in interest receivable and other assets, net (2,008) (1,641) Losses on disposals of premises and equipment, net 56 8 Net realized losses on sales of investment securities 2,026 361 Provision for deferred income taxes (425) (71) Change in other liabilities, net 25,269 356 Originations of loans to be participated (121,359) (47,397) Proceeds from participations of loans 121,359 47,397 Funding of originations of loans held for sale (7,650) (13,589) Proceeds from sale of loans held for sale 9,078 12,475 Change in operating accounts of discontinued operations (2,785) (1,074) Gain on sale of discontinued operations (6,083) - Net cash provided by operating activities 23,191 725 INVESTING ACTIVITIES: Change in Federal funds sold, net 1,500 (26,000) Purchases of investment securities - (17,777) Proceeds from sales of investment securities 59,453 24,958 Proceeds from maturities of investment securities 15,468 12,007 Purchases of Federal Reserve and Federal Home Loan Bank Stock - (87) Sales of Federal Reserve and Federal Home Loan Bank Stock 2,768 - Net decrease in participating interests in mortgage loans 37,942 68,232 Net increase in loans held for investment (90,067) (30,126) Additions to premises and equipment (460) (848) Sales of premises and equipment 28 21 Investing activities of discontinued operations - 483 Proceeds from sale of discontinued operations, net 35,204 - Net cash provided by investing activities 61,836 30,863 FINANCING ACTIVITIES: Net decrease in deposits (25,864) (30,573) Net decrease in short-term borrowings (2,781) (7,755) Repayments of long-term borrowings (1,167) (1,183) Repayments of FHLB advances (62,200) - Net cash (used) by financing activities (92,012) (39,511) NET (DECREASE)IN CASH AND CASH EQUIVALENTS (6,985) (7,923) CASH AND CASH EQUIVALENTS, beginning of period 18,216 28,824 CASH AND CASH EQUIVALENTS, end of period $ 11,231 $ 20,901 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 12,856 $ 11,573 Income taxes paid $ 1,679 $ 634 See accompanying notes to consolidated financial statements. 8 BNCCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 1 – Organization of Operations, BNCCORP, Inc. BNCCORP, Inc. (“BNCCORP”) is a registered bank holding company incorporated under the laws of Delaware. It is the parent company of BNC National Bank (together with its wholly owned subsidiaries, BNC Insurance Services, Inc., and BNC Asset Management, Inc., collectively the “Bank”). BNCCORP, through these wholly owned subsidiaries, which operate from 20 locations in Arizona, Minnesota and North Dakota, provides banking and wealth management services to small and mid-sized businesses and individuals. The accounting and reporting policies of BNCCORP and its subsidiaries (collectively, the “Company”) conform to accounting principles generally accepted in the United States of America and general practices within the financial services industry. The consolidated financial statements included herein are for BNCCORP and its subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. NOTE 2 – Basis of Presentation The accompanying interim consolidated financial statements have been prepared by the Company, in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. The unaudited consolidated financial statements as of June 30, 2007 and for the three-month and six-month periods ended June 30, 2007 and 2006 include, in the opinion of management, all adjustments, consisting solely of normal recurring adjustments, necessary for a fair presentation of the financial results for the respective interim periods and are not necessarily indicative of results of operations to be expected for the entire fiscal year. The accompanying interim consolidated financial statements have been prepared under the presumption that users of the interim consolidated financial information have either read or have access to the audited consolidated financial statements for the year ended December 31, 2006. Accordingly, footnote disclosures which would substantially duplicate the disclosures contained in the December 31, 2006 audited consolidated financial statements have been omitted from these interim consolidated financial statements. It is suggested that these interim consolidated financial statements be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2006 and the notes thereto. NOTE 3 – Reclassifications Certain of the 2006 amounts have been reclassified to conform to the 2007 presentations. These reclassifications had no effect on net income or stockholders’ equity. NOTE 4 – Recently Issued or Adopted Accounting Standards The Company adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes”, on January 1, 2007.FIN 48 is an interpretation of FASB Statement No. 109, “Accounting for Income Taxes,” and it seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes.FIN 48 requires that the Company recognize in its financial statements, the impact of a tax position if that position is more likely than not of being sustained on audit based on the technical merits of the position.See Footnote 12, “Income Taxes,” for additional information. 9 Statement of Financial Accounting Standard (SFAS) No. 156, Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140, requires an entity to recognize a servicing asset or liability each time it undertakes an obligation to service a financial asset. SFAS No. 156 requires that all separately recognized servicing assets and liabilities be initially measured at fair value and permits, but does not require, the subsequent measurement of servicing assets and liabilities at fair value. The provisions of SFAS No. 156 were adopted by the Company on January 1, 2007 and did not have a material impact on the Company’s results of operations or financial position. The Company elected to measure the subsequent measurements of the servicing assets and liabilities using the amortization method. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about the use of fair value to measure assets and liabilities. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. We do not currently believe the impact of adopting SFAS No. 157 on January 1, 2008 will have a material impact on the Company’s results of operations or financial position. In February 2007, (“FASB”) issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an amendment of FASB Statement No. 115.This Statement permits entities to measure many financial instruments and other items at fair value and most of the provisions of the Statement apply only to entities that elect the fair value option.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. We do not currently believe the impact of adopting SFAS No. 159 on January 1, 2008 will have a material impact on the Company’s financial statements. NOTE 5 – Divestiture and Discontinued Operations On June 1, 2007 the Company completed the sale of substantially all of the assets of BNC Insurance Services, Inc. (BNC Insurance). Management believes the benefits of the sale included, but are not limited to the following: · Monetizes the value of a segment the Company had nurtured; · Strengthens the regulatory capital of Company; · Decreases the risk of impaired revenue due to a decline in contingency income, which currently faces an uncertain status in the industry; · Decreases exposure to the cyclicality of the insurance business; and · Permits replacement of a significant portion of the income generated by the agency. The Company initiated actions related to the sale late in 2006 and reached an agreement to sell substantially all of the assets of the insurance segment in March 2007. Stockholders approved the transaction in May 2007. The proceeds from sale were $37.25 million and a pre-tax gain on sale of $6.083 million was recognized in the second quarter of 2007. The financial statements of the Company report BNC Insurance in discontinued operations for all periods presented. The gain on sale is also reported in discontinued operations of the Company in 2007. Pre-tax revenues of BNC Insurance were $3.220 million and $4.431 million in the second quarter of 2007 and 2006, respectively. Pre-tax revenues of BNC Insurance were $9.091 million and $9.863 million in the first half of 2007 and 2006, respectively. BNC Insurance was previously reported as the insurance segment of the Company. 10 NOTE 6 – Earnings Per Share Net income (loss) per share was calculated as follows: Three months ended Six months ended June 30, 2007 June 30, 2007 Denominator for basic earnings per share: Average common shares outstanding 3,501,544 3,501,280 Dilutive common stock options * 71,637 63,405 Denominator for diluted earnings per share * 3,573,181 3,564,685 Numerator: Net (loss) attributable to continuing operations $ (1,977) $ (1,716) Numerator: Net income attributable to discontinued operations 3,804 5,100 Numerator: Net income $ 1,827 $ 3,384 Basic (loss) per share from continuing operations $ (0.56) $ (0.49) Basic earnings per share from discontinued operations 1.08 1.45 Basic earnings per common share $ 0.52 $ 0.96 Diluted (loss) per share from continuing operations * $ (0.56) $ (0.49) Diluted earnings per share from discontinued operations * 1.08 1.45 Diluted earnings per common share * $ 0.52 $ 0.96 *Pursuant to SFAS No. 128, no contingent shares are included in the computation of any of the diluted per share amounts because a loss exists in continuing operations for periods in 2007. Three months ended Six months ended June 30, 2006 June 30, 2006 Denominator for basic earnings per share: Average common shares outstanding 3,510,745 3,456,321 Dilutive common stock options 41,088 38,981 Denominator for diluted earnings per share 3,551,833 3,495,302 Numerator: Net income attributable to continuing operations $ 645 $ 656 Numerator: Net income attributable to discontinued operations 450 1,456 Numerator: Net income $ 1,095 $ 2,112 Basic earnings per share from continuing operations $ 0.18 $ 0.19 Basic earnings per share from discontinued operations 0.13 0.42 Basic earnings per common share $ 0.31 $ 0.61 Diluted earnings per share from continuing operations $ 0.18 $ 0.19 Diluted earnings per share from discontinued operations 0.13 0.41 Diluted earnings per common share $ 0.31 $ 0.60 11 As of June 30, 2007 there were 2,600 options outstanding that were not included in the computation of diluted EPS because their exercise prices were higher than the average price of BNCCORP’s common stock for the period. NOTE 7 – Segment Disclosures The Company segments its continuing operations into two segments based on the nature of the products and services for each segment: banking operations and wealth management services. Prior to the second quarter of 2007 the company had three segments. In the second quarter of 2007 the insurance operations were no longer reported as a segment as they are included in discontinued operations. Banking operations provide traditional banking services to small and mid-sized businesses and individuals, such as accepting deposits and making loans. The commercial banking activities also include the origination of loans which may be sold and serviced for other institutions. Wealth management operations provide a variety of financial services including trust, asset management, financial planning, estate planning, estate administration, tax planning, payroll services, employee benefit plan design and administration. We also offer retirement accounts and prepare tax returns. The accounting policies of the segments are the same as those described in the summary of significant accounting policies included in Note 1 to the consolidated financial statements for the year ended December 31, 2006. The Company’s financial information for each segment is derived from the internal profitability reporting system used by management to monitor and manage the financial performance of the Company. The operating segments have been determined by how executive management has organized the Company’s business for making operating decisions and assessing performance. The following tables present segment information as of, and for the three months and the six months ended June 30, 2007, unaudited (in thousands): Three months ended June 30, 2007 Wealth Bank Intersegment Consolidated Banking Mgmt Holding Co. Totals Elimination Total Net interest income (loss) $ 5,877 $ 47 $ (582) $ 5,342 $ 18 $ 5,360 Other revenue (loss)-external customers (625) 385 18 (222) (62) (284) Segment (loss) (1,218) (186) (502) (1,906) (71) (1,977) Segment assets 598,995 25,852 88,622 713,469 (89,718) 623,751 Six months ended June 30, 2007 Wealth Bank Intersegment Consolidated Banking Mgmt Holding Co. Totals Elimination Total Net interest income (loss) $ 11,194 $ 97 $ (1,167) $ 10,124 $ 35 $ 10,159 Other revenue (loss)-external customers 621 881 36 1,538 (125) 1,413 Segment (loss) (358) (330) (916) (1,604) (112) (1,716) Segment assets 598,995 25,852 88,622 713,469 (89,718) 623,751 12 NOTE 8 – Share-Based Compensation The Company has three share-based plans for certain key employees and directors whereby shares of common stock have been reserved for awards in the form of stock options or restricted stock awards. Under the 1995 Stock Incentive Plan, the aggregate number of options and shares granted can not exceed 250,000 shares. Under the 2002 Stock Incentive Plan, the aggregate number of shares can not exceed 125,000 shares. Under the 2006 Stock Incentive Plan, the aggregate number of shares can not exceed 200,000 shares. The compensation committee may grant options at prices equal to the fair value of the stock at the grant date. The Company recognized share-based compensation expense of $57,000 for the three months ended June 30, 2007 and $84,000 for the six months ended June 30, 2007. Included in these amounts is $57,000 related to restricted stock for the three month period ended June 30, 2007 and $84,000 for the six month period ended June 30, 2007. Also included in the share-based compensation expense for the three and six month periods ended June 30, 2007 was expense related to stock options of $0 and $0 respectively. The Company recognized share-based compensation expense of $65,854 for the three months ended June 30, 2006 and $123,389 for the six months ended June 30, 2006. Included in these amounts is $62,771 related to restricted stock for the three month period ended June 30, 2006 and $116,697 for the six month period ended June 30, 2006. Also included in the share-based compensation expense for the three and six month periods ended June 30, 2006 was expense related to stock options of $3,083 and $6,692 respectively. At June 30, 2007, the Company had $780,000 of unamortized restricted stock compensation. At December 31, 2006, the Company had approximately $1.1 million of unamortized restricted stock compensation. The grants are generally recognized over three years. There was no unrecognized share-based compensation related to stock options as of June 30, 2007. NOTE 9 – Derivative Activities Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133), as amended and interpreted, establishes accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities.As required by SFAS 133, the Company records all derivatives on the balance sheet at fair value. The accounting for changes in the fair value of derivatives depends on the intended use of the derivative and the resulting designation. Derivatives used to hedge the exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges. The Company’s objective in using derivatives is to add stability to interest income and to manage its exposure to interest rate movements or other identified risks. To accomplish this objective, the Company entered into an interest rate floor agreement during the first quarter of 2006. The $50.0 million prime rate interest rate floor has an effective date of January 9, 2006 and a maturity date of January 9, 2010. The floor is designated as a cash flow hedge. The terms of the floor result in the Company receiving payments when the prime interest rate is below the strike rate of 7.00 percent. At June 30, 2007, the prime rate was 8.25 percent and the Company was not entitled to receive a payment under the terms of the agreement. The floor was used to hedge the variable cash flows associated with $50.0 million of the Company’s existing variable-rate loans. At June 30, 2007, the fair value of the floor was $76,000, which was included in other assets. The change in net unrealized losses of $(104,000) during the three months ended June 30, 2007 and $(64,000) during the six months ended June 30, 2007 for derivatives designated as cash flow hedges is separately disclosed in the statement of comprehensive income. No hedge ineffectiveness on cash flow hedges was recognized during the quarter. The entire loss on the derivative was included in the assessment of the effectiveness. The change in net unrealized losses of $(98,000) during the three months ended June 30, 2006 and $(431,000) during the six months ended June 30, 2006 for derivatives designated as cash flow hedges is separately disclosed in the statement of comprehensive income. 13 NOTE 10 – Annual Goodwill Impairment Assessment In accordance with the Company’s accounting policy, during the second quarter of 2007, the annual assessment of our goodwill assets was completed. This assessment did not indicate any impairment. NOTE 11 – Investment Securities Available for Sale Investment securities have been classified in the consolidated balance sheets according to management’s intent. The Company had no securities designated as trading or held-to-maturity in its portfolio at June 30, 2007 or December 31, 2006. The carrying amount of available-for-sale securities and their approximate fair values were as follows (in thousands): Gross Gross Estimated Amortized Unrealized Unrealized Fair As of June 30, 2007 Cost Gains Losses Value U.S. government agency mortgage-backed securities guaranteed by GNMA $ 2,006 $ - $ (52) $ 1,954 U.S. government agency mortgage-backed securities issued by FNMA 3,618 25 (84) 3,559 Collateralized mortgage obligations guaranteed by GNMA 8,383 - (144) 8,239 Collateralized mortgage obligations issued by FNMA 76,564 38 (1,699) 74,903 State and municipal bonds 17,804 847 - 18,651 $ 108,375 $ 910 $ (1,979) $ 107,306 Gross Gross Estimated Amortized Unrealized Unrealized Fair As of December 31, 2006 Cost Gains Losses Value U.S. government agency mortgage-backed securities guaranteed by GNMA $ 2,165 $ - $ (43) $ 2,122 U.S. government agency mortgage-backed securities issued by FNMA 8,149 56 (66) 8,139 Collateralized mortgage obligations guaranteed by GNMA 9,533 - (163) 9,370 Collateralized mortgage obligations issued by FNMA 148,119 16 (3,658) 144,477 State and municipal bonds 17,727 1,139 - 18,866 $ 185,693 $ 1,211 $ (3,930) $ 182,974 In reaching the conclusion that the impairments disclosed in the table above are temporary, and not other-than-temporary in nature, the Company considered the nature of the securities, the associated guarantees and collateralization, the securities ratings and the level of impairment of the securities. None of the impairments were due to deterioration in credit quality that might result in the non-collection of contractual principal and interest. The cause of the impairments is, in general, attributable to changes in interest rates. NOTE 12 – Income Taxes The Company adopted FIN 48 on January 1, 2007. Although the implementation of FIN 48 did not impact the amounts in our financial statements, the Company does have an unrecognized tax benefit of approximately $220,000 at January 1, 2007 and June 30, 2007.If this benefit was recognized, it would affect the Company’s effective tax rate. This amount includes estimated interest of $35,000 and no penalties. The Company files consolidated federal 14 and unitary state income tax returns where allowed. Tax years ending December 31, 2003 through 2006 remain open to examination, although there are no examinations in progress at this time. The Company had no material increases or decreases in unrecognized tax benefits as a result of tax positions taken during a prior period, during the current period, relating to settlements with taxing authorities, or as a result of a lapse of the applicable statute of limitations. It is reasonably possible the unrecognized tax benefit discussed above may be reduced by $75,000 within the next 12 months. This amount includes $15,000 of interest and no penalties. The nature of the uncertainty relates to tax filings for 2003. NOTE 13- Subsequent Events In July 2007, the Company repurchased 94,782 shares of stock for $1,720,293 or $18.15 per share. In July 2007, the Company redeemed approximately $15,000,000 of its subordinated debentures incurring termination charges on a pre-tax basis of $1.2 million. Concurrently, the Company issued approximately $15,000,000 of new subordinated debentures. The redeemed subordinated debentures were variable rate at three-month LIBOR plus 3.58%. The new subordinated debentures are also variable rate at three-month LIBOR plus 1.40%. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations For purposes of Items 2, 3 and 4 of Part I of this Form 10-Q, we refer to “we,” “our” or the “Company” when such reference includes BNCCORP, Inc. and its consolidated subsidiaries, collectively; “BNCCORP” when referring only to BNCCORP, Inc.; the “Bank” when referring only to BNC National Bank; “BNC Insurance” when referring only to BNC Insurance Services, Inc.; and “BNC AMI” when referring only to BNC Asset Management, Inc. Comparison of Results for the Three Months Ended June 30, 2007 and 2006 General We completed several significant transactions during the second quarter of 2007 that substantially reconfigure the Company. The sale of substantially all of the assets of the insurance segment was completed resulting in a pre-tax gain of $6.083 million which is reported in discontinued operations. The resulting increase in regulatory capital permitted the Company to extinguish $62.2 million of high-cost (approximately 6.1%) FHLB advances and sell lower-yielding (approximately 4.1%) investments, incurring prepayment penalties and losses on sales aggregating $3.561 million on a pre-tax basis which are reported in continuing operations. Net losses from continuing operations were $(1.977) million, or $(0.56) per share on a diluted basis, for the second quarter of 2007 compared to net income from continuing operations of $645 thousand, or $0.18 per share on a diluted basis, for the quarter ended June 30, 2006. Net income, which combines results of continuing operations and discontinued operations, was $1.827 million, or $0.52 per share on a diluted basis, in the second quarter of 2007 compared to $1.095 million, or $0.31 per share on a diluted basis, in the second quarter of 2006. Continuing Operations Net interest income for the second quarter of 2007 was $5.360 million, an increase of $460 thousand, or 9.4%, from $4.900 million in the same period of 2006. The net interest margin for the current period improved to 3.66% from 3.13%. The increase in net interest margin was largely due to higher balances of loans held for investment and higher rates earned on these assets. Also contributing to the higher net interest margin were declines in high rate debt funded by sales of lower earning investments. 15 The provision for credit losses was $700 thousand in the second quarter of 2007 compared with $0 in the second quarter of 2006. This increase was primarily related to higher balances in the portfolio of loans and leases held for investment. To a lesser extent, the increase can also be attributed to certain lending relationships to businesses operating in industries currently facing challenges. Non-interest income (loss) for the second quarter of 2007 included pre-tax losses on sales of securities aggregating $(2.026) million which resulted in an overall non-interest income (loss) of $(284) thousand. This compares to non-interest income of $1.486 million for the same period in 2006, which included pre-tax gains on sales of securities aggregating $238 thousand. Excluding the gains and losses on securities transactions, non-interest income in the second quarter of 2007 was $1.742 million compared to $1.248 million in 2006, an increase of $494 thousand, or 39.6%. This increase reflects higher revenues from wealth management, bank charges and gains on sales of loans. Although gains on sales of commercial real estate loans are highly dependent on the volume of sales, each of these revenues have generally been recurring. Gains and losses on securities transactions can vary significantly from period to period. Non-interest expense for the second quarter of 2007, which included prepayment penalties on extinguishment of FHLB advances of $1.535 million on a pre-tax basis, was $7.739 million compared to $5.610 million in the same period of 2006. Excluding the prepayment penalties, non-interest expense was $6.204 million in the second quarter of 2007, an increase of $594 thousand, or 10.6% compared to the same period in 2006. This increase can primarily be attributed to bonus compensation rewarding successful efforts and normal salary adjustments. Continuing operations had a tax benefit of $1.386 million in the second quarter of 2007 primarily due to benefits related to losses on sales of securities, prepayment penalties incurred and tax exempt securities owned by the banking segment. In the second quarter of 2006 the Company recorded a tax expense in continuing operations of $131 thousand because it reported pre-tax income in the period. Discontinued Operations Pre-tax income for the discontinued operations in the 2007 second quarter was $6.084 million; virtually all of the income was related to the gain on sale of the insurance assets. In the second quarter of 2006 pre-tax income for the discontinued operations was $779 thousand. The effective tax rate for the discontinued operations was 37.5% in the three months ended June 30, 2007 and 42.2% for the same period in 2006. The effective tax rate in the discontinued operations is higher because most of the tax beneficial items of the Company are attributable to the continuing operations. Net Income Net income, which combines results of continuing operations and discontinued operations, was $1.827 million, or $0.52 per share on a diluted basis, in the second quarter of 2007 compared to $1.095 million, or $0.31 per share on a diluted basis, in the second quarter of 2006. Comparison of Results for the Six Months Ended June 30, 2007 and 2006 General The large transactions completed in the second quarter significantly influenced our results in the six month period ending June 30, 2007. Net losses from continuing operations were $(1.716) million, or $(0.49) per share on a diluted basis, for the first half of 2007 compared to net income from continuing operations of $656 thousand, or $0.19 per share on a diluted basis, for the first half of 2006. Net income, which combines results of continuing operations and discontinued operations, was $3.384 million, or $0.96 per share on a diluted basis, in the first half of 2007 compared to $2.112 million, or $0.60 per share on a diluted basis, in the first half of 2006. 16 Continuing Operations Net interest income was $10.159 million, an increase of $563 thousand, or 5.9%, from $9.596 million in the same period of 2006. The net interest margin for the current period improved to 3.44% from 3.05%. The increase in net interest margin was largely due to higher balances of loans held for investment and higher rates earned on these assets. Also contributing to the higher net interest margin were declines in high rate debt funded by sales of lower earning investments. The provision for credit losses was $950 thousand in the first half of 2007 compared to $210 thousand in the first half of 2006. This increase was primarily related to higher balances in the portfolio of loans and leases held for investment. To a lesser extent, the increase can also be attributed to certain lending relationships to businesses operating in industries currently facing challenges. Non-interest income for the first half of 2007 was $1.413 million, which included pre-tax losses on sales of securities aggregating $(2.026) million. This compares to non-interest income of $2.266 million for the same period in 2006, which included pre-tax losses on sales of securities aggregating $(361) thousand. Excluding the gains and losses on securities transactions, non-interest income in 2007 was $3.439 million compared to $2.627 million in 2006, an increase of $812 thousand or 30.9%. This increase reflects higher revenues from wealth management, bank charges and service fees, and gains on sales of loans. Although gains on sales of commercial real estate loans are highly dependent on the volume of sales, each of these revenues have generally been recurring. Gains and losses on securities transactions can vary significantly from period to period. Non-interest expense for the first half of 2007, which included prepayment penalties on extinguishment of FHLB advances of $1.535 million on a pre-tax basis, was $13.725 million compared to $11.156 million in the same period of 2006. Excluding the prepayment penalties, non-interest expense was $12.190 million in the first half of 2007, an increase of $1.034 million, or 9.3% compared to the same period in 2006. This increase can primarily be attributed to bonus compensation rewarding successful efforts and normal salary adjustments. Continuing operations had a tax benefit of $1.387 million in the first half of 2007 primarily due to benefits related to losses on sales of securities, prepayment penalties incurred and tax exempt securities owned by the banking segment. In the first half of 2006 the Company recorded a tax benefit in continuing operations of $(160) thousand, primarily because of tax exempt securities owned by the banking segment. Net Interest Income from Continuing Operations The following table presents average balances; interest earned or owed; associated yields on interest-earning assets and costs on interest-bearing liabilities for the three-month periods ended June 30, 2007, and 2006, and the six-month periods ended June 30, 2007, and 2006 as well as the changes between the periods presented, unaudited, (amounts are in thousands): 17 Three Months Ended June 30, 2007 2006 Change Interest Average Interest Average Interest Average Average earned yield or Average earned yield or Average earned yield or balance or owed cost balance or owed cost balance or owed cost Interest-earning assets Federal funds sold/interest-bearing due from $ 10,122 $ 132 5.23% $ 50,998 $ 614 4.83% $ (40,876) $ (482) 0.40% (a) Investments - taxable 143,352 1,700 4.76% 173,101 1,973 4.57% (29,749) (273) 0.19% (b) Investments - tax exempt 18,892 231 4.90% 40,763 459 4.52% (21,871) (228) 0.38% (b) Loans held for sale 709 - 0.00% 955 - 0.00% (246) - 0.00% Participating interests in mortgage loans 29,153 596 8.20% 26,264 459 7.01% 2,889 137 1.19% (c) Loans and leases held for investment 388,012 8,474 8.76% 339,065 7,165 8.48% 48,947 1,309 0.28% (d) Allowance for loan losses (3,629) - (3,383) - (246) - Total interest-earning assets $ 586,611 11,133 7.61% $ 627,763 10,670 6.82% $ (41,152) 463 0.79% Interest-bearing liabilities Interest checking and money market accounts $ 249,074 2,078 3.35% $ 245,973 1,762 2.87% $ 3,101 316 0.48% Savings 8,520 17 0.80% 8,541 17 0.80% (21) - 0.00% Certificates of deposit under $100,000 145,881 1,754 4.82% 151,896 1,561 4.12% (6,015) 193 0.70% (e) Certificates of deposit $100,000 and over 43,251 554 5.14% 52,578 570 4.35% (9,327) (16) 0.79% (e) Total interest-bearing deposits 446,726 4,403 3.95% 458,988 3,910 3.42% (12,262) 493 0.53% Short-term borrowings 8,934 109 4.89% 16,379 198 4.85% (7,445) (89) 0.04% (f) Federal Home Loan Bank advances 45,169 691 6.14% 82,200 1,050 5.12% (37,031) (359) 1.02% (g) Long-term borrowings - - 0.00% 3,067 57 7.45% (3,067) (57) -7.45% (h) Subordinated debentures 22,546 570 10.14% 22,533 555 9.88% 13 15 0.26% Total borrowings 76,649 1,370 7.17% 124,179 1,860 6.01% (47,530) (490) 1.16% Total interest-bearing liabilities $ 523,375 5,773 4.42% $ 583,167 5,770 3.97% $ (59,792) 3 0.45% Net interest income/spread $ 5,360 3.19% $ 4,900 2.85% $ 460 0.34% Net interest margin 3.66% 3.13% 0.53% Notation: Non-interest-bearing deposits $ 68,887 - $ 69,418 - $ (531) - Total deposits $ 515,613 $ 4,403 3.43% $ 528,406 $ 3,910 2.97% $ (12,793) $ 493 0.46% Taxable equivalents: Total interest-earning assets $ 586,611 $ 11,255 7.70% $ 627,763 $ 10,906 6.97% $ (41,152) $ 349 0.73% Net interest income/spread - $ 5,482 3.28% - $ 5,136 3.00% - $ 346 0.28% Net interest margin - - 3.75% - - 3.28% - - 0.47% (a) The average balance of Federal funds sold is lower in 2007, as these funds have been used to increase loans and decrease higher interest-bearing liabilities. (b) The decrease in average investments was primarily the result of management’s strategy to prepay FHLB advances financed by the sales of investments. (c) Participating interests in mortgage loans are collateralized by mortgage loans owned by a mortgage banking counterparty. We advance funds when the counterparty closes on loans and are repaid when the mortgage banking entity sells the loans. Our loans will vary depending on the level of originations and the timing of loan sales by the mortgage banking entity. The mortgage banking industry is currently operating in a challenging environment. (d) The average balance of loans has increased as a result of management’s strategy to emphasize loan growth. Proceeds from the sale of the insurance segment were also used to repurchase participations previously sold. (e) The average balance of CD’s has declined as a result of management’s strategy to let certain higher cost CD’s relationships expire. (f) The average balances in short-term borrowings are lower because we now offer off-balance sheet sweep products for customers with very large balances. (g) The average balance of FHLB advances are lower as these borrowings were repaid in the second quarter of 2007. (h) The average balance of long-term borrowings is lower in 2007 because we have focused on paying down higher cost borrowings. 18 Six Months Ended June 30, 2007 2006 Change Interest Average Interest Average Interest Average Average earned yield or Average earned yield or Average earned yield or balance or owed cost balance or owed cost balance or owed cost Interest-earning assets Federal funds sold/interest-bearing due from $ 20,274 $ 522 5.19% $ 44,887 $ 1,035 4.65% $ (24,613) $ (513) 0.54% (a) Investments - taxable 154,555 3,620 4.72% 177,989 4,035 4.57% (23,434) (415) 0.15% (b) Investments - tax exempt 18,851 462 4.94% 43,830 978 4.50% (24,979) (516) 0.44% (b) Loans held for sale 543 - 0.00% 930 - 0.00% (387) - 0.00% Participating interests in mortgage loans 35,336 1,408 8.04% 37,902 1,267 6.74% (2,566) 141 1.30% (c) Loans and leases held for investment 369,735 15,997 8.72% 332,245 13,716 8.32% 37,490 2,281 0.40% (d) Allowance for loan losses (3,500) - (3,278) - (222) - Total interest-earning assets $ 595,794 22,009 7.45% $ 634,505 21,031 6.68% $ (38,711) 978 0.77% Interest-bearing liabilities Interest checking and money market accounts $ 253,011 4,183 3.33% $ 247,260 3,425 2.79% $ 5,751 758 0.54% Savings 8,497 33 0.78% 8,458 33 0.79% 39 - -0.01% Certificates of deposit under $100,000 147,757 3,527 4.81% 149,234 2,954 3.99% (1,477) 573 0.82% (e) Certificates of deposit $100,000 and over 43,661 1,117 5.16% 59,930 1,312 4.41% (16,269) (195) 0.75% (e) Total interest-bearing deposits 452,926 8,860 3.94% 464,882 7,724 3.35% (11,956) 1,136 0.59% Short-term borrowings 9,413 219 4.69% 16,879 391 4.67% (7,466) (172) 0.02% (f) Federal Home Loan Bank advances 53,684 1,627 6.11% 82,200 2,089 5.12% (28,516) (462) 0.99% (g) Long-term borrowings 188 9 9.65% 3,449 125 7.31% (3,261) (116) 2.34% (h) Subordinated debentures 22,475 1,135 10.18% 22,447 1,106 9.94% 28 29 0.24% Total borrowings 85,760 2,990 7.03% 124,975 3,711 5.99% (39,215) (721) 1.04% Total interest-bearing liabilities $ 538,686 11,850 4.44% $ 589,857 11,435 3.91% $ (51,171) 415 0.53% Net interest income/spread $ 10,159 3.01% $ 9,596 2.77% $ 563 0.24% Net interest margin 3.44% 3.05% 0.39% Notation: Non-interest-bearing deposits $ 69,402 - $ 68,310 - $ 1,092 - Total deposits $ 522,328 $ 8,860 3.42% $ 533,192 $ 7,724 2.92% $ (10,864) $ 1,136 0.50% Taxable equivalents: Total interest-earning assets $ 595,794 $ 22,251 7.53% $ 634,505 $ 21,535 6.84% $ (38,711) $ 716 0.69% Net interest income/spread - $ 10,401 3.09% - $ 10,100 2.93% - $ 301 0.16% Net interest margin - - 3.52% - - 3.21% - - 0.31% (a) The average balance of Federal funds sold is lower in 2007, as these funds have been used to increase loans and decrease higher interest-bearing liabilities. (b) The decrease in average investments was the result of management’s strategy to prepay FHLB advances financed by the sales of investments. (c) Participating interests in mortgage loans are collateralized by mortgage loans owned by a mortgage banking counterparty. We advance funds when the counterparty closes on loans and are repaid when the mortgage banking entity sells the loans. Our loans will vary depending on the level of originations and the timing of loan sales by the mortgage banking entity. The mortgage banking industry is currently operating in a challenging environment. (d) The average balance of loans has increased as a result of management’s strategy to emphasize loan growth. Proceeds from the sale of the insurance segment were also used to repurchase participations previously sold. (e) The average balance of CD’s has declined as a result of management’s strategy to let certain higher cost CD’s relationships expire. (f) The average balances in short-term borrowings are lower because we now offer off-balance sheet sweep products for customers with very large balances. (g) The average balance of FHLB advances are lower as these borrowings were repaid in the second quarter of 2007. (h) The average balance of long-term borrowings is lower in 2007 because we have focused on paying down higher cost borrowings. 19 Non-interest Income (Loss) from continuing operations The following table presents the major categories of our non-interest income for the three-month periods ended June 30, 2007 and 2006 and the six-month periods ended June 30, 2007 and 2006, as well as the amount and percent of change between the periods (amounts are in thousands): Three Months Ended Six Months Ended June 30, Change June 30, Change Non-interest Income (Loss) 2007 2006 $ % 2007 2006 $ % Gain on sales of loans $ 688 $ 419 $ 269 64 % $ 1,051 $ 855 $ 196 23 % (a) Bank charges and service fees 558 423 135 32 % 1,099 893 206 23 % (b) Wealth management income 346 275 71 26 % 802 608 194 32 % (c) Net gain (loss) on sales of securities (2,026) 238 (2,264) (951) % (2,026) (361) (1,665) 461 % (d) Other 150 131 19 15 % 487 271 216 80 % (e) Total non-interest income (loss) $ (284) $ 1,486 $ (1,770) (119) % $ 1,413 $ 2,266 $ (853) (38) % (a) Our commercial real estate divisions originate and sell loans. The sales generate gains which are dependent on the volume of loans sold. This source of income is subject to variability from period to period. (b) Increases in bank charges and service fees can be attributed to an increase in the number of banking relationships, newer products and services, and revised pricing for products and services. (c) Wealth management income increased due to increased trust assets under management and new products. (d) We sold several securities at a loss to finance prepayment of FHLB advances in the second quarter of 2007. Gains and/or losses on the sale of investment securities can vary significantly from period to period depending on the nature of the securities transactions consummated. (e) Other income increased primarily due to a success fee of approximately $170,000 received in the first quarter of 2007. 20 Non-interest Expense from continuing operations The following table presents the major categories of our non-interest expense for the three-month periods ended June 30, 2007 and 2006 and the six-month periods ended June 30, 2007 and 2006, as well as the amount and percent of change between the periods (amounts are in thousands): Three Months Ended Six Months Ended June 30, Change June 30, Change Non-interest Expense 2007 2006 $ % 2007 2006 $ % Salaries and employee benefits $ 3,674 $ 2,945 $ 729 25 % $ 7,114 $ 5,994 $ 1,120 19 % (a) Prepayment penalties on early extinguishment of FHLB advances 1,535 - 1,535 100 % 1,535 - 1,535 100 % (b) Occupancy 553 648 (95) (15) % 1,113 1,198 (85) (7) % Depreciation and amortization 401 360 41 11 % 834 714 120 17 % Professional services 291 305 (14) (5) % 477 645 (168) (26) % (c) Office supplies, telephone and postage 254 271 (17) (6) % 539 509 30 6 % Data processing fees 250 241 9 4 % 544 464 80 17 % Marketing and promotion 159 197 (38) (19) % 349 415 (66) (16) % FDIC and other assessments 59 46 13 28 % 116 95 21 22 % Amortization of intangible assets 28 28 - - % 56 56 - - % Other 535 569 (34) (6) % 1,048 1,066 (18) (2) % Total non-interest expense $ 7,739 $ 5,610 $ 2,129 38 % $ 13,725 $ 11,156 $ 2,569 23 % Efficiency ratio 152.5% 87.9% 118.6% 94.1% (a) Salary and benefit expenses have increased because of normal increases and bonuses rewarding successful efforts. (b) Prepayment penalties are related to extinguishing FHLB advances in the second quarter of 2007. (c) Professional service fees have decreased due to efforts to control expenses. Income Tax Provision in Continuing Operations Continuing operations had a tax benefit of $1.387 million in the first half of 2007 primarily due to benefits related to losses on sales of securities, prepayment penalties incurred and tax exempt securities owned by the banking segment. In the first half of 2006 the Company recorded a tax benefit in continuing operations of $(160) thousand, primarily because of tax exempt securities owned by the banking segment. Comparison of Financial Condition at June 30, 2007 and December 31, 2006 Total assets were $624.1 million at June 30, 2007, declining from $692.3 million at December 31, 2006. The decrease was primarily related to the extinguishment of $62.2 million of FHLB advances costing approximately 6.1% financed by the sale of investment securities which were earning 4.1%. The balance of participating interests in mortgage loans also declined by $37.9 million since December 31, 2006. These decreases have been partially offset by increases in loans and leases held for investment, which were $424.0 million as of June 30, 2007 compared to $333.9 million as of December 31, 2006. The increase in loans and leases held for investment can be attributed to repurchases of participations sold of approximately $27.0 million and organic growth. The participations were repurchased because our legal lending limit increased significantly in the second quarter of 2007. 21 Assets.The following table presents our assets by category (amounts are in thousands): June 30, December 31, Change Assets 2007 2006 $ % Cash and due from banks $ 11,231 $ 18,216 $ (6,985) (38) % (a) Federal funds sold 22,500 24,000 (1,500) (6) % Investment securities available for sale 107,306 182,974 (75,668) (41) % (b) Federal Reserve Bank and Federal Home Loan Bank stock 2,235 5,003 (2,768) (55) % (c) Loans held for sale 241 1,669 (1,428) (86) % Participating interests in mortgage loans 18,183 56,125 (37,942) (68) % (d) Loans and leases held for investment, net 419,667 330,564 89,103 27 % (e) Premises and equipment, net 23,122 23,572 (450) (2) % Interest receivable 3,226 3,309 (83) (3) % Other assets 15,575 13,643 1,932 14 % Goodwill 409 409 - - % Other intangible assets, net 56 112 (56) (50) % Assets of discontinued operations 386 32,680 (32,294) (99) % (f) Total assets $ 624,137 $ 692,276 $ (68,139) (10) % (a) These balances typically vary significantly on a daily basis. (b) The decrease in investments was primary the result of management’s strategy to prepay FHLB advances financed by the sales of investments. (c) Federal Reserve Bank stock and Federal Home Loan Bank stock balances declined as we were permitted to lower holding after the FHLB advances were extinguished. (d) Participating interests in mortgage loans are collateralized by a portfolio of mortgage loans owned by a mortgage banking entity. We advance funds to the mortgage banking entity when they close on loans and are repaid whenever the mortgage banking entity sells loans. Our investment in the participation will vary depending on the level of originations and timing of loan sales by the mortgage banking entity. The mortgage banking industry is currently operating in a challenging environment. (e) The balance of loans has increased as a result of management’s strategy to emphasize loan growth. Proceeds from the sale of the insurance segment were also used to repurchase participations previously sold. (f) Assets of discontinued operations have declined due to the sale of substantially all of the assets of the insurance segment. Allowance for Credit Losses. The following tables set forth information regarding changes in our allowance for credit losses for the three and six-month periods ending June 30, 2007 and 2006 (amounts are in thousands): 22 Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Balance, beginning of period $ 3,615 $ 3,380 $ 3,370 $ 3,188 Provision for credit losses 700 - 950 210 Loans charged off (8) (1) (14) (32) Loans recovered 1 8 2 21 Balance, end of period $ 4,308 $ 3,387 $ 4,308 $ 3,387 Total loans at June 30, 2007 and June 30, 2006 $ 442,399 $ 374,946 Loans and leases held for investment at June 30, 2007 and June 30, 2006 $ 423,975 $ 340,462 Allowance for credit losses as a percentage of total loans at June 30, 2007 and June 30, 2006 0.97% 0.90% Allowance for credit losses as a percentage of loans and leases held for investment at June 30, 2007 and June 30, 2006 1.02% 0.99% Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) Ratio of net charge-offs to average total loans (0.002)% 0.002% (0.003)% (0.003)% Ratio of net charge-offs to average loans and leases held for investment (0.002)% 0.002% (0.003)% (0.003)% Ratio of net charge-offs to average total loans, annualized (0.007)% 0.008% (0.006)% (0.006)% Ratio of net charge-offs to average loans and leases held for investment, annualized (0.007)% 0.008% (0.006)% (0.007)% The provision for credit losses was $700 thousand in the second quarter of 2007 compared with $0 in the second quarter of 2006. The provision for credit losses was $950 thousand in the first half of 2007 compared to $210 thousand in the first half of 2006. These increases were primarily related to higher balances in the portfolio of loans and leases held for investment. To a lesser extent, the increase can also be attributed to certain lending relationships to businesses operating in industries currently facing challenges. We maintain our allowance for credit losses at a level considered adequate to provide for an estimate of probable losses related to specifically identified loans as well as probable losses in the remaining loan and lease portfolio that have been incurred as of each balance sheet date. The loan and lease portfolio and other credit exposures are reviewed regularly to evaluate the adequacy of the allowance for credit losses. In determining the level of the allowance, we evaluate the allowance necessary for specific nonperforming loans and also estimate losses in other credit exposures. The resultant three allowance components are as follows: 23 Specific Reserves The amount of specific reserves is determined through a loan-by-loan analysis of problem loans over a minimum size that considers expected future cash flows, the value of collateral and other factors that may impact the borrower’s ability to make payments when due. Included in this group are those non-accrual or renegotiated loans that meet the criteria as being “impaired” under the definition in SFAS No. 114, “Accounting by Creditors for Impairment of a Loan”. A loan is impaired when, based on current information and events, it is probable that a creditor will be unable to collect all amounts due according to the contractual terms of the loan agreement. Problem loans also include those credits that have been internally classified as credits requiring management’s attention due to underlying problems in the borrower’s business or collateral concerns. Under SFAS 114, any allowance on impaired loans is generally based on one of three methods. The accounting standard requires that impaired loans be measured at either the present value of expected cash flows at the loan’s effective interest rate, the loan’s observable market price or the fair value of the collateral of the loan. Reserves for Homogeneous Loan Pools We make a significant number of loans and leases that, due to their underlying similar characteristics, are assessed for loss as “homogeneous” pools. Included in the homogeneous pools are consumer loans and commercial loans under a certain size, which have been excluded from the specific reserve allocation, previously discussed. We segment the pools by type of loan or lease and, using historical loss information, estimate a loss reserve for each pool. Qualitative Reserve Our senior lending management also allocates reserves for special situations, which are unique to the measurement period. These include prevailing economic trends, such as economic conditions in certain geographic or industry segments of our portfolio, management’s assessment of credit risk inherent in the loan portfolio, delinquency trends, and historical loss experience. Continuous credit monitoring processes and the analysis of loss components is the principal method relied upon by management to ensure that changes in estimated credit loss levels are reflected in our allowance for credit losses on a timely basis. Management also considers experience of peer institutions and regulatory guidance in addition to our own experience. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the allowance for credit losses. Such agencies may require additions to the allowance based on their judgment about information available to them at the time of their examination. Loans, leases and other extensions of credit deemed uncollectible are charged to the allowance. Subsequent recoveries, if any, are credited to the allowance. The amount of the allowance for credit losses is highly dependent upon management’s estimates of variables affecting valuation, appraisals of collateral, evaluations of performance and status, and the amounts and timing of future cash flows expected to be received on impaired loans. Such estimates, appraisals, evaluations and cash flows may be subject to frequent adjustments due to changing economic prospects of borrowers, lessees or properties. Actual losses may vary from current estimates and the amount of the provision may be either greater than or less than actual net charge-offs. The related provision for credit losses, which is charged to income, is the amount necessary to adjust the allowance to the level determined appropriate through application of the above processes. 24 Nonperforming Assets The following table sets forth information concerning our nonperforming assets as of the dates indicated (amounts are in thousands): June 30, December 31, 2007 2006 Nonperforming loans: Loans 90 days or more delinquent andstill accruing interest $ 1 $ 2 Nonaccrual loans 100 100 Total nonperforming loans 101 102 Total nonperforming assets $ 101 $ 102 Allowance for credit losses $ 4,308 $ 3,370 Ratio of total nonperforming loans to total loans 0.02% 0.03% Ratio of total nonperforming loans to loans and leases held for investment 0.02% 0.03% Ratio of total nonperforming assets to total assets 0.02% 0.02% Ratio of allowance for credit losses to nonperforming loans 4,265% 3,304% Loans 90 days or more delinquent and still accruing interest include loans over 90 days past due which we believe, based on our specific analysis of the loans, do not present doubt about the collection of interest and principal in accordance with the loan contract. Loans in this category must be well-secured and in the process of collection. Nonaccrual loansinclude loans on which the accrual of interest has been discontinued. Accrual of interest is discontinued when we believe, after considering economic and business conditions and collection efforts that the borrower’s financial condition is such that the collection of interest is doubtful. A delinquent loan is generally placed on nonaccrual status when it becomes 90 days or more past due unless the loan is well-secured and in the process of collection. When a loan is placed on nonaccrual status, accrued but uncollected interest income applicable to the current reporting period is reversed against interest income of the current period. Accrued but uncollected interest income applicable to previous reporting periods is charged against the allowance for credit losses. No additional interest is accrued on the loan balance until the collection of both principal and interest becomes reasonably certain. When a problem loan is finally resolved, there may ultimately be an actual write-down or charge-off of the principal balance of the loan which may necessitate additional charges to earnings. Restructured loans are those for which concessions, including a reduction of the interest rate or the deferral of interest or principal, have been granted due to the borrower’s weakened financial condition. Interest on restructured loans is accrued at the restructured rates when it is anticipated that no loss of original principal will occur. We had no restructured loans in our portfolio at June 30, 2007 or December 31, 2006. Potentially Problematic Loans are loans that are currently performing but have higher than usual inherent risk. Certain components of the residential housing, residential development, and mortgage banking are operating in markets that are currently facing challenges. To the extent we have relationships with entities in, or serving, these markets and industries our risk exposure is increased. For example, our counterparties in the mortgage banking industry are relationships with higher than usual inherent risk. Liabilities The following table presents our liabilities by category as of June 30, 2007 and December 31, 2006 as well as the amount and percent of change between the two dates (amounts are in thousands): 25 June 30, December 31, Change Liabilities 2007 2006 $ % Deposits: Non-interest-bearing $ 68,830 $ 84,184 $ (15,354) (18) % (a) Interest-bearing - Savings, interest checking and money market 247,904 253,408 (5,504) (2) % Time deposits $100,000 and over 44,417 44,955 (538) (1) % Other time deposits 142,237 146,705 (4,468) (3) % Short-term borrowings 6,928 9,709 (2,781) (29) % (b) FHLB advances - 62,200 (62,200) (100) % (c) Long-term borrowings - 1,167 (1,167) (100) % (d) Guaranteed preferred beneficial interests in Company's subordinated debentures 22,720 22,711 9 0 % Other liabilities 30,227 4,959 25,268 510 % (e) Liabilities of discontinued operations 790 6,676 (5,886) (88) % (f) Total liabilities $ 564,053 $ 636,674 $ (72,621) (11) % (a) These accounts generally fluctuate daily due to the cash management activities of our customers, particularly our commercial customers. (b) The balances in short-term borrowings are lower because we now offer off-balance sheet sweep productsfor customers with very large balances. (c) FHLB advances are lower as these borrowings were repaid in the second quarter of 2007. (d) The balance of long-term borrowings is lower in 2007 because we have focused on paying down higher cost borrowings. (e) Other liabilities increased due to a payment received after the payment processing deadline. This payment was processed in early July to reduce loans outstanding and amounts due to investors of loan participations sold. (f) The decrease in liabilities of discontinued operations relates to the sale of the insurance segment. Stockholders’ Equity. Our stockholders’ equity increased between December 31, 2006 and June 30, 2007. The increase to stockholders’ equity is a result of earnings, the gain on sale of the insurance segment and a reduction in accumulated comprehensive losses, partially offset by the loss from continuing operations. Capital Adequacy. We actively monitor compliance with regulatory capital requirements, including risk-based and leverage capital measures. Under the risk-based capital method of capital measurement, the ratio computed is dependent upon the amount and composition of assets recorded on the balance sheet, the amount and composition of off-balance-sheet items, and the amount of capital. The following table includes the risk-based and leverage capital ratios of the Company and the Bank: Tier 1 Risk-Based Ratio Total Risk Based Ratio Tier 1 Leverage Ratio As of June 30, 2007 BNCCORP, consolidated 14.99% 16.23% 12.23% BNC National Bank 15.29% 16.08% 12.51% As of December 31, 2006 BNCCORP, consolidated 9.49% 10.89% 7.12% BNC National Bank 10.26% 10.94% 7.70% 26 As of June 30, 2007, BNCCORP and the Bank exceeded capital adequacy requirements and the Bank was considered “well-capitalized” under prompt corrective action provisions. Regulatory capital ratios improved in the second quarter of 2007 because of earnings and a decrease in intangible assets resulting from the sale of assets in the insurance segment. Liquidity. Liquidity risk management encompasses our ability to meet all present and future financial obligations in a timely manner. The objectives of liquidity management policies are to maintain adequate liquid assets, liability diversification among instruments, maturities and customers and a presence in both the wholesale purchased funds market and the retail deposit market. The consolidated statements of cash flows in the consolidated financial statements included under Item 1 present data on cash and cash equivalents provided by and used in operating, investing and financing activities. In addition to liquidity from core deposit growth, together with repayments and maturities of loans and investments, we utilize brokered deposits, sell securities under agreements to repurchase and borrow overnight Federal funds. The Bank is a member of the FHLB, which affords it the opportunity to borrow funds on terms ranging from overnight to 10 years and beyond. Advances from the FHLB are collateralized by the Bank’s mortgage loans and various investment securities. We have also obtained funding through the issuance of subordinated notes, subordinated debentures and long-term borrowings. The following table sets forth, for the six months ended June 30, 2007 and 2006, a summary of our major recurring sources and (uses) of funds (amounts are in thousands): For the Six Months Ended June 30, Major Sources and (Uses) of Funds 2007 2006 Repayments of Federal Home Loan Bank Advances (62,200) - Originations of loans to be participated (121,359) (47,397) Proceeds from participations of loans 121,359 47,397 Net increase in loans held for investment (90,067) (30,126) Net decrease in participating interests in mortgage loans 37,942 68,232 Net decrease in deposits (25,864) (30,573) Change in Federal funds sold, net 1,500 (26,000) Proceeds from sale of investment securities 59,453 24,958 Purchases of investment securities - (17,777) Proceeds from maturities of investment securities 15,468 12,007 Proceeds from sale of loans held for sale 9,078 12,475 Funding of originations of loans held for sale (7,650) (13,589) Our liquidity is measured by our ability to raise cash when we need it at a reasonable cost. Given the uncertain nature of our customers’ demands as well as our desire to take advantage of earnings enhancement opportunities, we must have adequate sources of on- and off-balance sheet funds that can be acquired in time of need. Accordingly, in addition to the liquidity provided by balance sheet cash flows, liquidity is supplemented with additional sources such as credit lines with the FHLB, credit lines with correspondent banks for Federal funds, wholesale and retail repurchase agreements, brokered deposits and direct non-brokered national certificates of deposit acquired through national deposit networks. We measure our liquidity position on a monthly basis. Key factors that determine our liquidity are the reliability or stability of our deposit base, the pledged/non-pledged status of our investments and potential loan demand. Our liquidity management system divides the balance sheet into liquid assets, and short-term liabilities that are assumed to be vulnerable to non-replacement under abnormally stringent conditions. The excess of liquid assets over short-term liabilities is measured over a 30-day planning horizon. Assumptions for short-term liabilities vulnerable to non-replacement under abnormally stringent conditions are based on a historical analysis of the month-to-month percentage changes in deposits. The excess of liquid assets over short-term liabilities and other key factors such as expected loan demand as well as access to other sources of liquidity such as lines with the FHLB, Federal funds and 27 those other supplemental sources listed above are tied together to provide a measure of our liquidity. We have a targeted range and manage our operations such that these targets can be achieved. We believe that our prudent management policies and guidelines will ensure adequate levels of liquidity to fund anticipated needs of on- and off-balance sheet items. In addition, a contingency funding policy statement identifies actions to be taken in response to an adverse liquidity event. As of June 30, 2007, the Bank had established Federal funds purchase programs with three banks, totaling $17.5 million. At June 30, 2007, the Bank had purchased Federal funds of $0 under these programs leaving $17.5 million available. The Federal funds purchase programs, if advanced upon, mature daily with interest rates that float at the Federal funds rate. The Bank has also been approved for repurchase agreement lines of up to $100.0 million with a major financial institution. The lines, if utilized, would be collateralized by investment securities. Application of Critical Accounting Policies The following critical accounting policies are dependent on estimates that are particularlysusceptible to significant change. The Company considers theses policies and related estimates to be the most critical in their potential effect on its financial position or results of operations (for more information regarding these policies, refer to the 2006 10-K): Allowance for Credit Losses Goodwill Impairment Interest Income Recognition Income Taxes Item 3.Quantitative and Qualitative Disclosures about Market Risk Market risk arises from changes in interest rates, exchange rates, and commodity prices and equity prices and represents the possibility that changes in future market rates or prices will have a negative impact on our earnings or value. Our principal market risk is interest rate risk. Our primary tool for measuring and managing interest rate risk is net interest income simulation. This exercise includes our assumptions regarding the level of interest rates and their impact on our current balance sheet. Interest rate caps and floors are included to the extent that they are exercised in the 12-month simulation period. Additionally, changes in prepayment behavior of the residential mortgage, CMOs, and mortgage-backed securities portfolios in each rate environment are captured using industry estimates of prepayment speeds for various coupon segments of the portfolio. For purposes of this simulation, projected month-end balances of the various balance sheet accounts are held constant at their June 30, 2007 levels. Cash flows from a given account are reinvested back into the same account so as to keep the month-end balance constant at its June 30, 2007 level. The static balance sheet assumption is made so as to project the interest rate risk to net interest income embedded in the existing balance sheet. With knowledge of the balance sheet’s existing net interest income profile, more informed strategies and tactics may be developed as it relates to the structure/mix of growth. We monitor the results of net interest income simulation on a quarterly basis at regularly scheduled ALCO meetings. Each quarter’s net interest income is generally simulated for the upcoming 12-month horizon in seven interest scenarios. The scenarios generally modeled are parallel interest ramps of +/- 100bp, 200bp, and 300bp along with a rates unchanged scenario. The parallel movement of interest rates means all projected market interest rates move up or down by the same amount. A ramp in interest rates means that the projected change in market interest rates occurs over the 12-month horizon on a pro-rata basis. For example, in the +100bp scenario, the projected prime rate will increase from its starting point at June 30, 2007 of 8.25 percent to 9.25 percent 12 months later. The prime rate in this example will increase 1/12th of the overall increase of 100 basis points each month. As the yield curve is inverted with short-term rates higher than long-term rates, the parallel movement of interest rates takes the level of the 10-year U.S. Treasury note yield in the -300bp scenario to 2.03 percent. This is nearly 108bp below the June 13, 2003 low for the 10-year U.S. Treasury note yield of 3.11 percent. Therefore, the level of mortgage prepayment activity built into 28 the model is significantly more than the record levels experienced during the 2003 lows in mortgage rates. The net interest income simulation results for the 12-month horizon are shown below: Net Interest Income Simulation (amounts are in thousands) Movement in interest rates -300bp -200bp -100bp Unchanged +100bp +200bp +300bp Projected 12-month net interest income $ 24,770 $ 25,319 $ 25,884 $ 26,418 $ 26,893 $ 27,363 $ 27,831 Dollar change from unchanged scenario $ (1,648) $ (1,099) $ (534) - $ 475 $ 945 $ 1,413 Percentage change from unchanged scenario (6.24)% (4.16)% (2.02)% - 1.80% 3.58% 5.35% Policy guidelines (decline limited to) (15.00)% (10.00)% (5.00)% - (5.00)% (10.00)% (15.00)% Because one of the objectives of asset/liability management is to manage net interest income over a one-year planning horizon, policy guidelines are stated in terms of maximum potential percentage reduction in net interest income resulting from changes in interest rates over the 12-month period. It is no less important, however, to give attention to the absolute dollar level of projected net interest income over the 12-month period. Our general policy is to limit the percentage decrease in projected net interest income to 5, 10 and 15 percent from the rates unchanged scenario for the +/- 100bp, 200bp, and 300bp interest rate ramp scenarios, respectively. When a given scenario falls outside of these limits, the ALCO reviews the circumstances surrounding the exception and, considering the level of net interest income generated in the scenario and other related factors, may approve the exception to the general policy or recommend actions aimed at bringing the respective scenario within the general limits noted above. A targeted level of net interest income is established and approved by the Board of Directors and ALCO. This target is reevaluated and reset at each quarterly ALCO meeting. Since there are limitations inherent in any methodology used to estimate the exposure to changes in market interest rates, these analyses are not intended to be a forecast of the actual effect of changes in market interest rates such as those indicated above on the Company. Further, these analyses are based on our assets and liabilities as of June 30, 2007 (without forward adjustments for planned growth and anticipated business activities) and do not contemplate any actions we might undertake in response to changes in market interest rates. Item 4. Controls and Procedures Quarterly evaluation of the Company’s Disclosure Controls and Internal Controls.As of the end of the period covered by this quarterly report on Form 10-Q, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures, and our internal control over financial reporting. This evaluation was done under the supervision and with the participation of management, including our President and Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”). Rules adopted by the SEC require that in this section of the quarterly report we present the conclusions of the CEO and the CFO about the effectiveness of our disclosure controls and any change in our internal controls that occurred during our most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect our internal controls based on and as of the date of the controls evaluation. CEO and CFO Certifications. Appearing, as Exhibits 31.1 and 31.2 to this quarterly report, there are certifications of the CEO and the CFO. The certifications are required in accordance with the Exchange Act and the SEC’s implementing Rule 13a-14. This section of the quarterly report is the information concerning the controls evaluation referred to in the Rule 13a-14 certifications and this information should be read in conjunction with the Rule 13a-14 certifications for a more complete understanding of the topics presented. Disclosure Controls and Internal Controls. Disclosure controls are procedures that are designed with the objective of ensuring that information required to be disclosed in our reports filed under the Exchange Act, such as this quarterly report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls are also designed with the objective of ensuring that material information relating to BNCCORP, including its consolidated subsidiaries is made known to the CEO and CFO by others within those entities, particularly during the period in which the applicable report is being prepared. Internal Controls are 29 procedures which are designed with the objective of providing reasonable assurance that (1) our transactions are properly authorized; (2) our assets are safeguarded against unauthorized or improper use; and (3) our transactions are properly recorded and reported, all to permit the preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America. Limitations on the Effectiveness of Controls. Our management, including the CEO and CFO, does not expect that our disclosure controls or our internal controls will prevent all errors and all fraud. A control system, no matter how well developed and operated, can provide only reasonable, but not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Scope of the Controls Evaluation. The CEO/CFO evaluation of our disclosure controls and our internal controls included a review of the controls’ objectives and design, our controls’ implementation and the effect of the controls on the information generated for use in this quarterly report. In the course of the controls evaluation,we sought to identify data errors, problems or acts of fraud and to confirm that appropriate corrective action, including process improvements, were being undertaken. This type of evaluation is done on a quarterly basis so that the conclusions concerning controls effectiveness can be reported in our quarterly reports on Form 10-Q and annual report on Form 10-K. Our internal controls are also evaluated on an ongoing basis by our internal audit and credit review departments in connection with their audit and review activities. The overall goal of these various evaluation activities is to monitor our controls and to make modifications as necessary. Our external auditors also review internal controls in connection with their audit and review activities. Our intent in this regard is that the disclosure controls and internal controls will be maintained as dynamic systems that change as conditions warrant. Conclusions.Based upon the controls evaluation, our CEO and CFO have concluded that, subject to the limitations noted above, our disclosure controls are effective to ensure that material information relating to BNCCORP and its consolidated subsidiaries is made known to management, including the CEO and CFO, particularly during the period when our periodic reports are being prepared, and that our internal controls are effective to provide reasonable assurance that our financial statements are fairly presented in conformity with accounting principles generally accepted in the United States of America. Additionally, there has been no change in our internal controls that occurred during our most recent fiscal quarter that has materially affected our internal controls. 30 Part II – Other Information Item 2. Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities In July 2007, the Company repurchased 94,782 shares of stock for $1,720,293 or $18.15 per share. Item 4. Submission of Matters to a Vote of Securities Holders A special meeting of stockholders of the Company was held on May 23, 2007. Proxies were solicited pursuant to the Exchange Act. The stockholders voted on and approved selling substantially all of the assets of the Company’s insurance agency operation, BNC Insurance Services, Inc., to a subsidiary of Hub International Limited. Holders of 2,231,630 shares voted for, holders of 7,770 shares voted against and holders of 11,406 shares abstained from voting on the proposal. The annual meeting of stockholders of the Company was held on June 20, 2007. Proxies were solicited pursuant to the Exchange Act. Gregory K. Cleveland, Stephen H. Roman and Tracy Scott, were elected to serve as directors until the 2010 annual meeting of stockholders. Holders of 2,180,873 shares voted for and holders of 10,319 shares withheld votes for the election of Mr. Cleveland. Holders of 2,169,573 shares voted for and holders of 21,619 shares withheld votes for the election of Mr. Roman. Holders of 2,120,373 shares voted for and holders of 70,819 shares withheld votes for the election of Mr. Scott. The following directors continued after the Annual Meeting: Gaylen Ghylin, Richard M. Johnsen, Jr., Mark W. Sheffert and Jerry Woodcox. The stockholders voted on and approved a proposal to ratify the appointment of KPMG LLP as the Company’s independent public accountants for 2007. Holders of 2,158,808 shares voted for, holders of 4,638 shares voted against, holders of 27,745 shares abstained from voting on the proposal and there were no non-votes. Item 6. Exhibits (a) Exhibit 31.1 Chief Executive Officer’s Certification Under Rule 13a-14(a) of the Exchange Act Exhibit 31.2 Chief Financial Officer’s Certification Under Rule 13a-14(a) of the Exchange Act Exhibit 32.1 Chief Executive Officer and Chief Financial Officer Certifications Under Rule 13a-14(b) of the Exchange Act 31 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BNCCORP, Inc. Date: August 10, 2007 By: /s/ Gregory K. Cleveland Gregory K. Cleveland President and Chief Executive Officer By: /s/ Timothy J Franz Timothy J Franz Chief Financial Officer 32
